Citation Nr: 0914204	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-34 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for onychomycosis fingers 
of both hands and bilateral deformed mycotic and disfigured 
toenails, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from April 1945 to April 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a July 2003 decision the RO denied the Veteran's claim for 
an increased rating for onychomycosis, fingers, bilateral, 
currently rated as 10 percent disabling.  In a June 2004 the 
RO confirmed the denial.  The Veteran appealed the decision 
and in a rating decision of February 2006, the RO granted 
service connection for bilateral deformed, mycotic, and 
disfigured toenails.  The RO noted that this condition is 
included in the evaluation of onychomycosis fingers, 
bilateral, and continued the evaluation at 10 percent 
disabling.

A hearing before the undersigned was held in February 2009.  
A transcript of the hearing has been associated with the 
claim file.  

Additional evidence was submitted at the time of the February 
2009 hearing.  Such evidence was submitted with a waiver of 
RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA). 
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2008).

The Veteran's disability has been rated under Diagnostic Code 
7806, and among the criteria for consideration under that 
code is whether and how frequently systemic medication is 
required.  See 38 C.F.R. § 4.118, Code 7806 (2008).  VA 
outpatient treatment records dated in October 2003 show that 
the Veteran took Lamisil for his service-connected 
dermatophytosis of the hands and feet.  The records are not 
clear as to whether the prescription was for oral or topical 
medication or both.  However, a letter of January 2004 from 
the Veteran's private physician, Dr. F.F.P., states that the 
Veteran failed to respond to anti-fungal medications, both 
topically and orally, and refers to the October 2003 podiatry 
consultation.  Moreover, the Board notes that in the letter, 
the Veteran's private physician references "medications" 
which implies the Veteran was prescribed more than one 
medication for his condition.  The evidence of record does 
not contain a record of the medications dispensed/prescribed 
to the Veteran for his service-connected disability.  Records 
that confirm the medications prescribed for his skin 
condition and which show for how long, must be obtained.  
Requests should be made to the VA and the private physician 
in an attempt to obtain the necessary information.  

Furthermore, the Board notes that in the VA examination 
report of June 2007 the examiner referenced a podiatry note 
of June 2004.  However, a careful review of the claim file 
reveals that these records have not been obtained and 
associated with the claim file.  These records and any other 
outstanding records, must be obtained and associated with the 
claim file.  

Finally, the Board notes that a new examination is necessary 
to properly assess the severity of the Veteran's service-
connected skin disability.  While the record contains a June 
2007 VA examination, the Board notes that this examination 
was done in conjunction with the Veteran's claim for service 
connection for facial dermatitis.  While findings regarding 
the Veteran's toenails and fingernails were entered, it is 
unclear from the examination report to what extent the 
Veteran's feet and hands were examined.  Moreover, while the 
report states that there is no functional impairment caused 
by the skin condition, the examiner did find that the 
Veteran's toenails at both feet were thick and discolored.  
In addition, the Veteran, at the hearing, testified that his 
condition causes him pain in his feet and affects his ability 
to ambulate.  Thus, an examination which clearly addresses 
the functional impairment, if any, of the hands and feet 
should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
VA outpatient treatment for his skin 
disability of the feet and hands from 
June 2004 to the present, to 
specifically include a record of all 
medications dispensed for the 
condition.

2.  Contact the Veteran's private 
physician, Dr. Frederic F. Porcase, and 
request that he list all medication 
prescribed to the Veteran for his skin 
condition of the feet and the hands, 
including the length of treatment.  The 
physician should specifically list the 
medications referenced in his January 
2004 letter.

3.  Schedule the Veteran for a VA 
dermatology examination to determine 
the current severity of his service-
connected onychomycosis of the fingers 
of both hands and bilateral deformed, 
mycotic and disfigured toenails.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

All signs and symptoms necessary for 
rating the skin condition of the feet 
and hands under the current rating 
criteria should be reported in detail, 
to include the percentage of the entire 
body affected and the percentage of 
exposed area(s) affected.  The examiner 
should comment as to whether the record 
shows that the Veteran has been 
prescribed systemic medication to treat 
his disability.  If so, the examiner 
should note the length of time that 
such medication has been used.  
Furthermore, the examiner should 
specifically comment as to whether the 
Veteran's disability causes any 
limitation in ambulation.  If 
limitation of ambulation is found, the 
examiner should comment as to the 
extent of the limitation of ambulation.  

The complete rationale for all opinions 
expressed should be provided, including 
objective assessment of the frequency 
and virulence of outbreaks of the 
disorder.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the claim is 
denied, furnish the Veteran and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the 
case should be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




